Citation Nr: 1132289	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-37 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001, with subsequent Reserve Service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO), which denied the benefit sought on appeal.  The RO in Boston, Massachusetts, now has jurisdiction of the Veteran's claim file. 

When this case was previously before the Board in February and December 2009, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the Veteran's claim indicates that it requires additional development.  

It appears that some service treatment records from the Veteran's period of active duty that were previously associated with the claims file are not currently in the record before the Board.  In this regard, the Board observes that a February 2004 rating decision that granted service connection for a left wrist disability noted that the report of the Veteran's separation medical examination showed left wrist surgery in February 2001.  

However, the claims file now only contains a copy of the first page of the Veteran's separation examination.  Significantly, this page is negative for any treatment of the left wrist.  This fact suggests that there are additional service treatment records that are not currently in the claims file.  In fact, the claims file contains no other service treatment records (either original or copies) from the Veteran's period of active duty, other than dental records.  A review of the claims file shows that VA obtained the Veteran's DD 214 from the National Personnel Records Center (NPRC), but never asked NPRC for the Veteran's service treatment records.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) (2010).  VA has a heightened obligation to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Accordingly, additional efforts must be made to obtain the Veteran's service treatment records.  

The Board also observes that the Veteran failed to respond to January 2010 post-remand correspondence asking him for the dates of treatment for a head injury at Norfolk Hospital and Portsmouth Naval Hospital.  Thus, VA has been unable to obtain potentially favorable evidence.  The Board reminds the Veteran that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact all available repositories, to include the NPRC, the RO in Philadelphia, and the RO in Boston, in an attempt to locate the Veteran's complete service treatment records from his period of active service.  The claims folder should document the efforts made to obtain these records along with any negative responses.  If the service treatment records cannot be obtained, contact the Veteran and inform him of the steps taken to obtain the service treatment records, list alternative sources, and request that he furnish any such records in his possession or identify the possible location of such records.

2.  Contact the Veteran and request that he furnish the approximate date of treatment for his head injury at Norfolk Hospital and Portsmouth Naval Hospital, along with all necessary authorizations.  If the Veteran provides a date, obtain copies of all available hospital and clinical records from those hospitals pertaining to treatment of a head injury.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


